      Case: 1:19-cv-02870-JPC Doc #: 40 Filed: 07/30/21 1 of 7. PageID #: 774




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 ADAM EVANS,                                    )     Case No. 1:19-cv-2870
                                                )
        Plaintiff,                              )     JUDGE J. PHILIP CALABRESE
                                                )
        v.                                      )     MAGISTRATE JUDGE
                                                )     THOMAS M. PARKER
 ANETTE CHAMBERS-SMITH, et al.,                 )
                                                )
        Defendants.                             )     ORDER
                                                )

       On July 26, 2021, the Court referred this matter to me under Local R. 72.2(a) and 28

U.S.C. § 636 for pretrial management, including issuance of a report & recommendation on the

remainder of defendants’ – Corrections Officers Smith and Corbett – motion for summary

judgment. ECF Doc. 39 at 13. I’ve also been empowered to set a briefing schedule and rule on

all pending non-dispositive motions, of which there are two: plaintiff Adam Evans’s “motion to

compel discovery production” and “motion for leave of court to serve admissions and depose

defendants, prison officials, guards and witnesses by serving interrogatories.” ECF Doc. 27;

ECF Doc. 31; ECF Doc. 39 at 13.

       For the reasons discussed below, Evans’s motion to compel discovery (ECF Doc. 27) is

DENIED AS MOOT and his motion to serve requests for admissions and interrogatories (ECF

Doc. 31) is DENIED. It is further ORDERED that the following deadlines be established. The

discovery deadline is October 28, 2021. Defendants may supplement their motion for summary

judgment with any additional material by October 29, 2021. Evans’s response on the merits of
      Case: 1:19-cv-02870-JPC Doc #: 40 Filed: 07/30/21 2 of 7. PageID #: 775




defendants’ motion for summary judgment is due on November 30, 2021. Defendants’ reply

brief is due December 14, 2021. Defendants’ motion for summary judgment (ECF Doc. 28) is

HELD IN ABEYANCE pending briefing on the remainder of defendants’ motion for summary

judgment.

I.      Relevant Background

        Evans, an Ohio prisoner, filed on December 11, 2019, a civil rights complaint under 42

U.S.C. § 1983 against – among others – Officers Smith and Corbett for injuries he suffered while

imprisoned at Lorain Correctional Institute (“LCI”).1 ECF Doc. 1. Sometime in April 2019,

Officers Smith and Corbett allegedly imbedded staples into bars of soap that were distributed to

prisoners throughout Evans’s cellblock. ECF Doc. 1 at 10. This act of stapling was allegedly

caught on video camera. Id. On April 22, 2019, Evans was handed one of the tainted soap bars

by a one of the prison guards, which he used to shower with. Id. As he rubbed the soap over his

body, the staples became exposed and cut him. Id. Evans later became ill and tested positive for

Hepatitis-C. ECF Doc. 1 at 10-11. Accordingly, Evans brings an Eighth Amendment claim for

damages against Officers Smith and Corbett. ECF Doc. 1 at 54.

        On September 8, 2020, the court issued a case management schedule, setting the

following relevant deadlines: (1) joinder of parties and amended pleadings due by September 8,

2020; (2) dispositive motions due by December 14, 2020; and (3) discovery due by March 1,

2021. ECF Doc. 25.

        On December 14, 2020, Evans moved, under Fed. R. Civ. P. 37, to compel the defendants

to produce “videos of the assault acts defendants … did to plaintiff.” ECF Doc. 27. That same



1
 Evans’s claims against the other defendants were dismissed by the court. ECF Doc. 8. So were his
official capacity claims against Officers Smith and Corbett and his requests for injunctive relief. ECF
Doc. 8 at 3; ECF Doc. 21. All that remains are Evans’s individual capacity claims against them.

                                                     2
      Case: 1:19-cv-02870-JPC Doc #: 40 Filed: 07/30/21 3 of 7. PageID #: 776




day, the defendants moved for summary judgment on various grounds, including for lack of

exhaustion. ECF Doc. 28.

       On December 15, 2020, the court ordered Evans to file a response brief addressing only

the issue of exhaustion. ECF Doc. 29 at 1-2. The court held Evans’s motion to compel in

abeyance, construing it instead as a Fed. R. Civ. P. 56(d) motion for additional discovery. ECF

Doc. 29 at 2.

       On December 17, 2020, Evans filed a motion to serve defendants with written

interrogatories and requests for admission in order to uncover the existence of security camera

footage throughout LCI and his prison cellblock and to gather evidence relating to the issue of

damages. ECF Doc. 31. The court held this motion in abeyance pending briefing on the issue of

exhaustion. Docket Entry dated 12/17/2020.

       On December 18, 2020, defendants filed a supplement to their motion for summary

judgment, to which they attached their second and third responses to discovery, dated November

12, 2020 and December 15, 2020, respectively. ECF Doc. 32; ECF Doc. 32-2. The November

12, 2020 responses to discovery stated:

       4)     Produce the security video recording in LORCI cellblock 8B on April 22,
       2019 between 12 pm noon -10pm.

                ANSWER: Since no such video exists there is none to be produced.

       5)    Produce the security camera video recordings in LORCI during April 2019
       when defendants Corbett and Smith w[ere] working in 8B cellblock.

                ANSWER: Since no such video exists there is none to be produced.

ECF Doc. 32-2 at 4. The December 15, 2020 responses to discovery did not address the issue of

video recordings at LCI. ECF Doc. 32-2 at 10-17. The court granted defendants’ motion to

supplement. Docket Entry dated 12/18/2020.



                                                3
      Case: 1:19-cv-02870-JPC Doc #: 40 Filed: 07/30/21 4 of 7. PageID #: 777




               On January 6, 2021, Evans filed a response to defendants’ motion for summary

judgment that addressed both the issue of exhaustion and the merits. ECF Doc. 33. The court

then struck Evans’s response for noncompliance with Local Rule 7.1 and the court’s civil

standing order for briefs, and because it exceeded the bounds of the court’s previous order

directing briefing only on the issue of exhaustion. Docket Entry dated 1/07/2021. The court

ordered Evans to file a new brief that was limited to the issue of exhaustion. Id.

       On January 28, 2021, Evans filed a response in opposition to defendants’ motion for

summary judgment addressing the issue of exhaustion and alternatively requesting additional

time to complete discovery on the issue of exhaustion. ECF Doc. 35. On February 11, 2021,

defendants filed their reply, addressing only the issue of exhaustion and additional discovery on

that issue while reserving the right to file a reply on the merits at a future date. ECF Doc. 38.

       On February 18, 2021, the court vacated the case management schedule. Docket Entry

dated 2/18/2021. And on July 26, 2021, the court issued an order denying in part defendants’

motion to summary judgment as to the issue of exhaustion. ECF Doc. 39.

II.    Motion to Compel

       A.      Parties’ Arguments

       In his first discovery motion, Evans seeks an order compelling defendants to produce

“videos of the assault acts defendants … did to plaintiff.” ECF Doc. 27 at 1. According to the

defendants, videos showing “the guards mutilating Evans ‘don’t exist.’” ECF Doc. 27 at 2.

Evans maintains that this is false because LCI is “blanketed in security cameras,” and

defendants’ assertion that the videos don’t exist amounts to an inferred admission that they

destroyed evidence. Id. He maintains that it’s the policy of the Office of the Ohio Attorney

General (“AG”) to give pro se litigants no discovery and to lie and destroy video evidence. Id.



                                                 4
      Case: 1:19-cv-02870-JPC Doc #: 40 Filed: 07/30/21 5 of 7. PageID #: 778




       Separately, Evans asserts that the AG’s Office is representing defendants under a conflict

of interest because the AG’s Office previously has prosecuted jailhouse officials for tampering

with evidence, and the AG’s Office is now representing defendants guilty of the same conduct.

ECF Doc. 27 at 1-2. Therefore, he contends that a protection order is immediately warranted, the

AG’s Office should be recused, and an evidentiary hearing should be held. ECF Doc. 27 at 3.

       Defendants have not directly responded to Evans’s motion to compel. However, in their

motion for summary judgment, they argue (in response to a now dismissed motion to extend

discovery) that there are no videos of them preparing bar soap with staples. ECF Doc. 28 at 20.

       B.      Analysis

       The court has already construed Evans’s motion to compel as a motion for additional

time to conduct discovery under Fed. R. Civ. P. 56(d). ECF Doc. 29 at 1. Because the court has

vacated the case management schedule, including the deadline for discovery, and this Order

establishes a new deadline for discovery, Evans’s construed motion for additional time to

conduct discovery is DENIED AS MOOT.

       To briefly address Evans’s other contentions, defendants have already informed Evans

that the videos he requested did not exist. ECF Doc. 28 at 20; ECF Doc. 32-2 at 4. “The Court

cannot compel [d]efendant[s] to produce something that does not exist.” Stone v. Collier, No.

2:19-cv-401, 2020 U.S. Dist. LEXIS 50613, at *15-16 (S.D. Ohio Mar. 24, 2020).

       Evans’s contention that the AG’s Office should be recused from representing defendants

is unavailing. “[A]bsent an independent basis upon which to disqualify the [AG] applicable to

all attorneys, such as a conflict of interest, a Court has no power to prevent the [AG] from

representing defendants[,] and plaintiffs have no standing to challenge that representation.”

Wellman v. Supreme Ct. of Ohio, No. 2:17-cv-391, 2018 U.S. LEXIS 41540, at *6 (S.D. Ohio



                                                 5
       Case: 1:19-cv-02870-JPC Doc #: 40 Filed: 07/30/21 6 of 7. PageID #: 779




Mar. 14, 2018) (quotation marks omitted). Evans’s bare allegations, without evidentiary support,

that defendants have destroyed evidence isn’t enough warrant disqualifying the AG’s Office

from representing defendants. See Crosky v. Ohio Dep’t of Rehab. & Corr., No. 2:09-cv-00400,

2010 U.S. Dist. LEXIS 48465, at *7 (S.D. Ohio Apr. 20, 2010) (unsupported allegations of

ethical violations are insufficient to disqualify a party’s chosen counsel). In addition, as

discussed below, nothing prevents Evans from submitting suitably limited discovery requests

seeking details of what, if any, video recording system exists at the institution and whether the

institution has a video retention policy, its details, etc.

III.    Motion to Serve Interrogatories and Requests for Admissions

        A.      Parties’ Arguments

        In his second discovery motion, Evans seeks, under Fed. R. Civ. P. 33 and 36, leave to

depose defendants, prison staff, and other witnesses via written interrogatories and serve them

with requests for admission. ECF Doc. 31 at 1. Evans seeks to use requests for admissions and

interrogatories to prove the existence of security cameras throughout LCI and the cellblock

where defendants “mutilated” him and establish the existence of video recordings defendants

claim don’t exist. Id. He also contends that this discovery will provide evidence relevant to the

severity of his injuries and damages. ECF Doc. 31 at 1-2. Defendants have not responded to this

motion.

        B.      Analysis

        Evans’s discovery request is overbroad. He seeks to serve, in addition to defendants,

unnamed “prison officials, guards, and witnesses.” ECF Doc. 31. However, only parties to a

litigation may be served with interrogatories and requests for admission. Fed. R. Civ. P. 33;

Fed. R. Civ. P. 36; see, e.g., Marzett v. Tigner, No. 1:18-CV-00110, 2020 U.S. Dist. LEXIS



                                                    6
      Case: 1:19-cv-02870-JPC Doc #: 40 Filed: 07/30/21 7 of 7. PageID #: 780




6462, at *5 (W.D. La. Jan. 14, 2020); Bryant v. Gallagher, No. 1:11-cv-00446, 2013 U.S. Dist.

LEXIS 100048, at *20 (E.D. Cali. July 17, 2013); Nat’l Council on Comps. Ins., Inc. v. Am. Int’l

Grp., Inc., No. 07C2898, 2007 U.S. Dist. LEXIS 91518, at *24 (N.D. Ill. Dec. 11, 2007);

Dashtpeyma v. Liberty Ins. Corp., No. 1:11-CV-3809, 2012 U.S. Dist. LEXIS 198514, at *4

(N.D. Ga. Apr. 9, 2012). And leave of court isn’t necessary for him to serve defendants with

interrogatories. Leave of court is necessary only when the number of interrogatories per

defendant exceeds 25. Fed. R. Civ. P. 33(a)(1). There’s no indication in the record that

defendants have been served with any interrogatories or that Evans intends to serve them with

more than 25 written interrogatories each. Likewise, Evans doesn’t need leave of court to serve

defendants with requests for admissions. Fed. R. Civ. P. 36. Accordingly, Evans’s motion to

serve interrogatories and serve requests for admissions is DENIED.

IV.    Discovery and Briefing Deadlines

       Because the case management schedule has been vacated, the court hereby establishes the

following deadlines. The deadline for discovery is October 28, 2021. Defendants may

supplement their motion for summary judgment with additional material no later than October

29, 2021. Evans’s response on the merits of defendants’ motion for summary judgment is due on

November 30, 2021. Defendants’ reply brief is due on December 14, 2021.

       IT IS SO ORDERED.

Dated: July 30, 2021
                                                    Thomas M. Parker
                                                    United States Magistrate Judge




                                                7
